                                              THr GrY oF NEW YoRr
ZACHARY W. CARTER                            LIw       DnpaRTMENT                                 THOMAS B. ROBERTS
Corporation Counsel                              lOOCHURCH STREET                                    Phone: (212) 356-0872
                                                 NEW YORK, NY 1OOO7                                      Fax: (212) 356-2089
                                                                                              E-rnail: throbert@law.nyc.gov
                                                                                                             (not for service)


                                                                      January 16,2019

         The Honorable Edgardo Ramos
         United States District Court
         Southem District of New York
         40 Foley Square
         New York, N.Y. 10007


                        Re: Christa McAulffi Intermediate School PTO, Inc. v. Bill De Blasio,
                             18cv11657 (ER)(OTW)

         Dear Judge Ramos:

                Marilyn Richter and I are Assistants Corporation Counsel in the office of Zachary W.
         Carter, Corporation Counsel of the City of New York, attd are lesponsible for representing
         Mayor de Blasio and Chancellor Carranza ("Defendants") in the above-referenced matter.

                 I write to request leave to file a 35 page Memorandum of Law in response to Plaintiffs'
         motion for a Preliminary Injunction. Plaintiffs' Memorandum of Law was 31 pages. (dkt. no.
         1 1) We have made diligent efforts to be concise, but in light of the importance of the case and
         the legal issues presented, we have been unable to confine the memorandum to 25 pages.
         Plaintiffs' counsel consents to the request. In accordance with your prior order, we will file the
         Memorandum on Thursday, January 17.

                                                          Respectfully,



                                                          Thomas B. Roberts
                                                          Assistant Corporation Counsel
